Citation Nr: 1430724	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-46 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	JOSEPH R. MOORE, Attorney at Law


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to December 1982.  These matters are before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the RO, in May 2009, continued a denial for service connection for PTSD based on no new and material evidence.  However, upon further review of the record, the Board finds that June 2008 correspondence from the Veteran can be reasonably construed as a notice of disagreement to the February 2008 rating decision.  


FINDINGS OF FACT

1.  The Veteran did not appeal a September 2003 rating decision which denied service connection for PTSD (finding no new and material evidence).

2.  Evidence received since the September 2003 rating decision, including July 2009 VA treatment records, relates to the previously unestablished elements of whether the Veteran has PTSD that is attributable to service.

3.  The Veteran has PTSD that is likely as not related to his active duty service.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has an Axis I diagnosis of PTSD.  He reported being involved in a motor vehicle accident in service that resulted in the death of his Sergeant.  See November 2008 statement.  This stressor incident has been verified.  In July 2009, the Veteran's VA treating physician noted that the Veteran saw his Sergeant die in a motor vehicle accident and has felt guilt and helplessness since as a result.  It was noted that the Veteran's memories of this death are vivid and painful.  The VA physician provided an Axis I diagnosis of PTSD and stated, "In my opinion, and in the opinion of other mental health clinicians who have worked with the patient, he has PTSD related to events in the military."  

In light of the above, the Board concludes that the evidence supports a finding that the Veteran has PTSD related to his military service, and specifically to the stressor event discussed above.  The Board acknowledges October 1999 and December 2005 VA examination reports finding that the Veteran does not meet the full DSM-IV criteria for a diagnosis of PTSD; nevertheless, the law provides that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Resolving all doubt in the Veteran's favor, service connection for PTSD is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Board notes that the record also shows Axis I diagnoses of depression and mood disorder, however governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disorder, the signs and symptoms should be attributed to the service-connected disorder.  Mittledier v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board finds that the Veteran's now service-connected PTSD encompasses all of his psychiatric symptoms, regardless of the specific diagnosis assigned to them in any particular record.


ORDER

The claim for service connection for PTSD is reopened, and service connection for PTSD is granted.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


